DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.        The information disclosure statement (IDS) submitted on 10/28/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.         The drawing(s) filed on 10/28/2021 are accepted by the Examiner.

Status of Claims
6.         Claims 1-18 are pending in this application.
 
Claim Objections
7.        Claims 14-18 are objected to because of the following informalities:
8.         Independent Claim 13, line 1 recites “A non-transitory computer readable medium”.  
Claims 14-18, which depends from Claim 13, further recites “The computer readable medium”.
The examiner respectfully asks Applicant to change all instances of “The computer readable medium” to “The non-transitory computer readable medium” so that consistency is maintained.

9.	Claim 18, please delete the erroneous character “m” in line 1.
	           
Double Patenting
10.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.        Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10-11, 15-18, and 20 of US Patent No. 11,196,879 (hereinafter ‘879).
Although the claims at issue are not identical, they are not patentably distinct from each other:

Current Application					‘879
Claim 1:
A maintenance support device, comprising: 

a memory that stores data of a maintenance manual that describes a first maintenance work to be performed to resolve a failure of an image processing apparatus; and 

a processor configured to: 
acquire, and store in the memory, work result information corresponding to a second maintenance work that has been performed to resolve the failure of the image processing apparatus, and 

























generate additional information based on the acquired work result information and store in the memory the additional information in association with the data of the maintenance manual.
Claim 1:
A maintenance support device, comprising: 

a memory that stores work result information that corresponds to maintenance work that has been performed to solve a failure of an image processing apparatus; and 

a processor configured to: 
acquire, and store in the memory, first work result information corresponding to a first maintenance work that has been performed to solve a first failure of the image processing apparatus, after the first work result has been stored in the memory, 

acquire, and store in the memory, second work result information corresponding to a second maintenance work that has been performed to solve a second failure of the image processing apparatus, determine whether the first failure matches the second failure, and upon determining that the first failure matches the second failure, update the first work result information to indicate that the first maintenance work has not been successfully performed.

Claim 5:
The maintenance support device according to claim 4, wherein the memory stores data of a maintenance manual for the image processing apparatus, and the processor is further configured to, upon receipt of a request for the maintenance manual from the terminal device, control the network interface to transmit the data of the requested maintenance manual to the terminal device.

Claim 6:
generate additional information corresponding to the third maintenance work and store the additional information in the memory.









Current Application					‘879
Claim 7:
A maintenance support method, comprising:
storing, in a memory, data of a maintenance manual that describes a first maintenance work to be performed to resolve a failure of an image processing apparatus; 



acquiring, and storing in the memory, work result information corresponding to a second maintenance work that has been performed to resolve the failure of the image processing apparatus; and 


















generating additional information based on the acquired work result information and storing in the memory the additional information in association with the data of the maintenance manual.
Claim 11:
A maintenance support method, comprising: 
acquiring, and storing in a memory, first work result information corresponding to a first maintenance work that has been performed to solve a first failure of an image processing apparatus; 


after the first work result has been stored in the memory, acquiring, and storing in the memory, second work result information corresponding to a second maintenance work that has been performed to solve a second failure of the image processing apparatus;

determining whether the first failure matches the second failure; and upon determining that the first failure matches the second failure, updating the first work result information to indicate that the first maintenance work has not been successfully performed.



Claim 15:
storing, in the memory, data of a maintenance manual for the image processing apparatus; and upon receipt of a request for the maintenance manual from the terminal device, transmitting the data of the requested maintenance manual to the terminal device.

Claim 16:
generating additional information corresponding to the third maintenance work and storing the additional information in the memory.




Current Application					‘879
Claim 13:
A non-transitory computer readable medium storing a program causing a computer to execute a method comprising: 


storing, in a memory, data of a maintenance manual that describes a first maintenance work to be performed to resolve a failure of an image processing apparatus; 

acquiring, and storing in the memory, work result information corresponding to a second maintenance work that has been performed to resolve the failure of the image processing apparatus; and 
























generating additional information based on the acquired work result information and storing in the memory the additional information in association with the data of the maintenance manual.
Claim 20:
A non-transitory computer readable medium storing program instructions for causing a computer to perform a maintenance support method, the method comprising: 






acquiring, and storing in a memory, first work result information corresponding to a first maintenance work that has been performed to solve a first failure of an image processing apparatus; after the first work result has been stored in the memory, acquiring, and storing in the memory, second work result information corresponding to a second maintenance work that has been performed to solve a second failure of the image processing apparatus; determining whether the first failure matches the second failure; and upon determining that the first failure matches the second failure, updating the first work result information to indicate that the first maintenance work has not been successfully performed.

Claim 5:
The maintenance support device according to claim 4, wherein the memory stores data of a maintenance manual for the image processing apparatus, and the processor is further configured to, upon receipt of a request for the maintenance manual from the terminal device, control the network interface to transmit the data of the requested maintenance manual to the terminal device.


Claim 6:
generate additional information corresponding to the third maintenance work and store the additional information in the memory.



12.       It is clear that all the elements of the application claims [1, 7, and 13] are to be found in patent claims [1, 5, 6, 11, 15, 16, and 20], (as the application claims [1, 7, and 13] fully encompasses patent claims [1, 5, 6, 11, 15, 16, and 20]).  The difference between the application claims [1, 7, and 13] and the patent claims [1, 5, 6, 11, 15, 16, and 20] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus the invention of claims [1, 5, 6, 11, 15, 16, and 20] of the patent is in effect a “species” of the “generic” invention of the application claims [1, 7, and 13].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

13.       Since application claims [1, 7, and 13] are anticipated by claims [1, 5, 6, 11, 15, 16, and 20] of the patent, it is not patentably distinct from claims [1, 5, 6, 11, 15, 16, and 20] of the patent.

14.       Claim 2 of the current application corresponds to claim 6 of US 11,023,191.
15.      Claim 3 of the current application corresponds to claim 5 of US 11,023,191.
16.      Claim 4 of the current application corresponds to claim 7 of US 11,023,191.
17.      Claim 5 of the current application corresponds to claim 8 of US 11,023,191.
18.      Claim 6 of the current application corresponds to claim 10 of US 11,023,191.
19.      Claim 8 of the current application corresponds to claim 6 of US 11,023,191.
20.      Claim 9 of the current application corresponds to claim 5 of US 11,023,191.
21.      Claim 10 of the current application corresponds to claim 7 of US 11,023,191.
22.      Claim 11 of the current application corresponds to claim 8 of US 11,023,191.
23.      Claim 12 of the current application corresponds to claim 10 of US 11,023,191.
24.      Claim 14 of the current application corresponds to claim 16 of US 11,023,191.
25.      Claim 15 of the current application corresponds to claim 15 of US 11,023,191.
26.      Claim 16 of the current application corresponds to claim 17 of US 11,023,191.
27.      Claim 17 of the current application corresponds to claim 18 of US 11,023,191.
28.      Claim 18 of the current application corresponds to claim 10 of US 11,023,191.

Allowable Subject Matter
29.       Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.

30.       The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a maintenance support device, comprising: a memory that stores data of a maintenance manual that describes a first maintenance work to be performed to resolve a failure of an image processing apparatus; and a processor configured to: acquire, and store in the memory, work result information corresponding to a second maintenance work that has been performed to resolve the failure of the image processing apparatus, and generate additional information based on the acquired work result information and store in the memory the additional information in association with the data of the maintenance manual..

Regarding Claim 7:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a maintenance support method, comprising: storing, in a memory, data of a maintenance manual that describes a first maintenance work to be performed to resolve a failure of an image processing apparatus; acquiring, and storing in the memory, work result information corresponding to a second maintenance work that has been performed to resolve the failure of the image processing apparatus; and generating additional information based on the acquired work result information and storing in the memory the additional information in association with the data of the maintenance manual.

Regarding Claim 13:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a method executed by a communication terminal which is configured to accept a setting for enabling or disabling Bluetooth function, the method comprising: causing a display of the communication terminal to display, according to accepting a predetermined touch operation when the Bluetooth function is enabled, a screen for a login function that transmits a login request to the printer using the Bluetooth-function; and causing the display of the communication terminal to display, according to accepting the predetermined touch operation when the Bluetooth function is disabled, notification information about the setting.

Regarding Claims 2-6:
Claims 2-6, by virtue of their dependency to allowable claim 1, are also indicated as allowable subject matter.

Regarding Claims 8-12:
Claims 8-12, by virtue of their dependency to allowable claim 7, are also indicated as allowable subject matter.

Regarding Claims 14-18:
Claims 14-18, by virtue of their dependency to allowable claim 13, are also indicated as allowable subject matter.

Conclusion
31.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Mullin (2006/0078859) discloses a system and method for monitoring and responding to device conditions is provided. A content server monitors sensed conditions of a device. Upon detection of an action-triggering condition, such as an error in the device, the content server accessed databases containing information pertaining to the monitored device in order to determine the nature of the error. When the error is identified, a database including a library of instructional content is accessed and the content server selects appropriate instructional content to enable a user to resolve the issue that prompted the error condition. Once the content server has chosen the correct instructional media, the content is delivered to a device client comprising a display screen at or adjacent the monitored device. Preferably, the instructional media comprises full motion video so that the device user simply copies what is seen on the display in order to resolve the issue. Action-triggering conditions can also include issues such as maintenance needs, training conditions, and user help requests.

32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677